USDC IN/ND case 3:20-cv-00302-DRL-MGG document 5 filed 06/10/20 page 1 of 3


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

 JHARON HOLLAND,

                           Petitioner,

         v.                                                   CAUSE NO. 3:20-CV-302-DRL-MGG

 WARDEN,

                           Respondent.

                                          OPINION & ORDER

        Jharon Holland, a prisoner without a lawyer, filed a habeas corpus petition challenging the

disciplinary decision (MCF 19-10-13) at the Miami Correctional Facility in which a disciplinary hearing

officer (DHO) found him guilty of conspiring to attempt to traffic in violation of Indiana Department

of Correction Offense 111/113. Following a disciplinary hearing, he was sanctioned with a loss of

ninety days earned credit time and a demotion in credit class. Under Section 2254 Habeas Corpus Rule

4, the court must dismiss the petition “[i]f it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court.”

        Mr. Holland argues that he is entitled to habeas relief because the reporting officer was under

internal investigation and because correctional staff produced no other evidence to corroborate the

conduct report. In the conduct report, a correctional officer described Mr. Holland’s repeated efforts

at recruiting him to assist with trafficking.

         [T]he findings of a prison disciplinary board [need only] have the support of some
         evidence in the record. This is a lenient standard, requiring no more than a modicum
         of evidence. Even meager proof will suffice, so long as the record is not so devoid of
         evidence that the findings of the disciplinary board were without support or otherwise
         arbitrary. Although some evidence is not much, it still must point to the accused’s
         guilt. It is not our province to assess the comparative weight of the evidence
         underlying the disciplinary board’s decision.
USDC IN/ND case 3:20-cv-00302-DRL-MGG document 5 filed 06/10/20 page 2 of 3


Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000). A conduct report, by itself, is sufficient to satisfy

the “some evidence” standard. See McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (“That report

alone provides “some evidence” for the CAB’s decision.”). Further, Mr. Holland’s reference to an

internal investigation is vague, and the mere fact that a correctional officer is under investigation does

not remove his or her conduct report of all credibility. Because the administrative record contains

some evidence suggesting that Mr. Holland’s guilt, the claim regarding insufficient evidence is not a

basis for habeas relief.

        Next, Mr. Holland argues that he is entitled to habeas relief because the disciplinary hearing

was held in an untimely manner according to relevant departmental policy, which he attached to his

petition. Specifically, departmental policy provides that hearings should generally be held within seven

workings days of the incident. The mere failure to follow departmental policy does not rise to the level

of a constitutional violation. See Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“state-law violations provide

no basis for federal habeas relief”); Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (inmate’s

claim that prison failed to follow internal policies had “no bearing on his right to due process”).

Moreover, even under the departmental policy’s terms, an untimely hearing is not a valid basis to

challenge a finding of guilt. See ECF 1-1 at 2 (“Holding the Disiplinary Hearing outside this time frame

is not grounds for a case to be dropped [or] dismissed, nor is it grounds for an appeal.”). Therefore,

the claim regarding an untimely hearing is not a basis for habeas relief.

        Finally, Mr. Holland argues that he is entitled to habeas relief because the Warden did not

investigate the claims raised during his administrative appeal of the disciplinary hearing. “Prison

disciplinary proceedings are not part of a criminal prosecution, and the full panoply of rights due a

defendant in such proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). While

the right to procedural due process entitled Mr. Holland to certain enumerated rights, the right to an

investigation on administrative appeal is not among them. See id. at 563-66; White v. Ind. Parole Bd., 266



                                                     2
USDC IN/ND case 3:20-cv-00302-DRL-MGG document 5 filed 06/10/20 page 3 of 3


F.3d 759, 768 (7th Cir. 2001) (warning against adding additional due process protections beyond those

provided by Wolff). Therefore, the argument regarding the failure to investigate on appeal is not a basis

for habeas relief.

        Because it is clear from the petition and attached exhibits that Mr. Holland is not entitled to

habeas relief, the petition is denied. If Mr. Holland wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding. See Evans v. Circuit

Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma pauperis on appeal

because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be

taken in good faith.

        For these reasons, the court:

        (1) DENIES the petition pursuant to Section 2254 Habeas Corpus Rule 4;

        (2) WAIVES the filing fee;

        (3) DIRECTS the clerk to enter judgment and to close this case; and

        (4) DENIES Jharon Holland leave to proceed in forma pauperis on appeal.

        SO ORDERED.

        June 10, 2020                                     s/ Damon R. Leichty
                                                          Judge, United States District Court




                                                     3
